IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                       No. 99-20376
                                     Summary Calendar


UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                             versus

EDUARDO VILLANUEVA-BAUTISTA,

                                                            Defendant-Appellant.

                                    --------------------
                       Appeal from the United States District Court
                           for the Southern District of Texas
                               USDC No. H-98-CR-482-1
                                    --------------------
                                    October 26, 1999

Before POLITZ, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

       The Federal Public Defender appointed to represent Eduardo Villanueva-Bautista

has moved to withdraw and filed a brief as required by Anders v. California, 386 U.S.

738 (1967). Villanueva-Bautista has received a copy of counsel’s motion and brief, but

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
has not filed a response. Our independent review of the brief and the record discloses

no nonfrivolous issue. Accordingly, counsel’s motion to withdraw is GRANTED.

Counsel is excused from further responsibilities herein, and the APPEAL IS

DISMISSED. See 5TH CIR. R. 42.2.




                                          2